DEBT CONVERSION AGREEMENT




This DEBT CONVERSION AGREEMENT (this "Agreement") is dated August 8, 2014 (the
“Effective Date”), by and between Daniel Grodnik (“Holder”) and Mass Hysteria
Entertainment Company, Inc., a Nevada corporation (“MHEC”).  




R E C I T A L S:




WHEREAS, MHEC owes the Holder a total of $371,428.50 for accrued salary (the
“Debt”); and




WHEREAS, Holder desires to convert the Debt into shares of MHEC’s common stock,
$0.00001 par value per share (the “Common Stock”) at a conversion price of
$0.002 per share and MHEC desires to issue its Common Stock to Holder in
exchange for the Debt.   




WHEREAS, Holder and MHEC intend this conversion to be completed pursuant to
Section 4(a)(2) of the Securities Act of 1933, as amended.  




            NOW, THEREFORE, in consideration of the premises and of the terms
and conditions herein contained, the parties mutually agree as follows:




1.  Conversion of Debt.  




1.1  As of the Effective Date, the Debt shall be converted into 185,714,250
shares of Common Stock (the “Shares”).  




2.   Representations and Warranties of MHEC.




     

2.1  Authorization.  The execution, delivery and performance by MHEC of this
Agreement and the performance of all of MHEC’s obligations hereunder have been
duly authorized by all necessary corporate action, and this Agreement has been
duly executed and delivered by MHEC.  This Agreement constitutes the valid and
binding obligation of MHEC enforceable in accordance with its terms.  The
execution and performance of the transactions contemplated by this Agreement and
compliance with its provisions by MHEC will not conflict with or result in any
breach of any of the terms, conditions, or provisions of, or constitute a
default under, its articles of incorporation or bylaws or any agreement to which
MHEC is a party or by which it or any of its properties is bound.




2.2  Issuance of Shares.  The issuance and delivery of Shares in accordance with
this Agreement has been duly authorized by all necessary corporate action on the
part of MHEC, and the Shares, when so delivered, will have been duly and validly
authorized and issued by the Company and will be fully paid and nonassessable.




   

2.3  Binding Obligation.  Assuming the due execution and delivery of this
Agreement, this Agreement constitutes the valid and binding obligation of MHEC,
enforceable against MHEC in accordance with its terms, subject, as to
enforcement, (i) to bankruptcy, insolvency, reorganization, arrangement,
moratorium and other laws of general applicability relating to or affecting
creditors' rights and (ii) to general principles of equity, whether such
enforceability is considered in a proceeding in equity or at law.




3. Miscellaneous.




3.1  No Third Party Beneficiaries.  This Agreement shall not confer any rights
or remedies upon any person other than the parties and their respective
successors and permitted assigns.  











0




3.2  Entire Agreement.  This Agreement (including the documents referred to
herein) constitutes the entire agreement among the parties and supersedes any
prior understandings, agreements, or representations by or among the parties,
written or oral, to the extent they related in any way to the subject matter
hereof.




    

3.3  Counterparts.  This agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.




3.4  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada (without regard to conflict of
laws).




     

3.5  No Waiver/Amendments.  Any waiver by either party to this Agreement of any
provision of this Agreement shall not be construed as a waiver of any other
provision of this Agreement, nor shall such waiver be construed as a waiver of
such provision respecting any future event or circumstance. No amendment of any
provision of this Agreement shall be valid unless the same shall be in writing
and signed by both parties.  




3.6  Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.




    

3.7  Costs.  Each party will bear the costs and expenses incurred by it in
connection with this Agreement and the transaction contemplated thereby.




3.8  Survival of Terms.  All representations, warranties and covenants contained
in this Agreement or in any certificates or other instruments delivered by or on
behalf of the parties hereto shall be continuous and survive the execution of
this Agreement.




3.9  Assignment.  This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of any
assignee, subject to the terms and conditions hereof.     




3.10  Headings.  The headings used in this Agreement are for convenience only
and shall not by themselves determine the interpretation, construction or
meaning of this Agreement.




    

3.12  Additional Assurances.  Holder agrees to furnish to MHEC, promptly upon
MHEC's written request therefore, such additional documents or instruments, if
any, in connection with the conversion of the Debt into the Common Stock, MHEC,
or its agent may require.




   

3.13  Attorneys Fees and Costs.  In the event any party to this Agreement shall
be required to initiate legal proceedings to enforce performance of any term or
condition of this Agreement, including, but not limited to, the interpretation
of any term or provision hereof, the payment of moneys or the enjoining of any
action prohibited hereunder, the prevailing party shall be entitled to recover
such sums in addition to any other damages or compensation received, as will
reimburse the prevailing party for reasonable attorneys’ fees and court costs
incurred on account thereof (including, without limitation, the costs of any
appeal) notwithstanding the nature of the claim or cause of action asserted by
the prevailing party.











1

     IN WITNESS WHEREOF, the Holder and MHEC have caused this Agreement to be
executed as of the day and year first above written.







HOLDER







By: _/s/ Daniel Grodnik

  Daniel Grodnik







Mass Hysteria Entertainment, Inc.




By: __/s/ Daniel Grodnik________

Name:  Daniel Grodnik

Title:  CEO








2


